DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 600 (stacked structure 600; [0058]-[0059], [0070]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0050], line 4, “Maltese cross part 76” should be --Maltese cross part 75--.
[0067], penultimate line, “630is” should be --630 is--.
[0067], penultimate line, “enclosing plate 640” should be --enclosing plate 638-- in line with Fig. 10G.  
Appropriate correction is required.

Claim Objections
Claims 5, 7, 9, and 16 are objected to because of the following informalities:
Claim 5, lines 3-4, “the number of at least one opening” both instances) should be --the number of the at least one opening--.
Claim 5, line 4, the hyphen should be removed from “opening-.”
Claim 7, lines 2-3, “which plurality” should be --the number of which plurality--.
Claim 9, line 3, a comma should be added after “plates.”
Claim 16, line 2, a comma should be added after “motor.”
Claim 16, line 5, “having” should be --has--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7, 10-14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 3, recites “a rotary motion mechanism.”  It is unclear whether this may be considered the same rotary motion mechanism as recited in claim 1, line 8.  Claims 3-5 are rejected as dependent on a rejected base claim.
Claim 5 recites the limitation "the number of at least one opening in the closing wheel" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7, line 2, recites “a plurality of openings to receive seed.”  It is unclear whether these openings may be considered different from “the at least one opening to receive seed” as recited in claim 1, line 10.
Claims 10-12 each recite the limitation "the closing wheel" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Claim 13 recites the limitation "the wedge-shaped ground engaging portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14 is rejected as dependent on a rejected base claim.
Claim 17, lines 1-2, recites a pair of seed placement units according to claim 1, but further recites that the pair share a common body.  It is unclear whether this common body refers to the same body as recited in claim 1, line 2.  Assuming that it does, claim 17 does not include a pair of bodies and thus it does not include a pair of seed placement units according to claim 1.  It is suggested to explicitly recite the components being duplicated in claim 1 and any necessary structure thereof.  Furthermore, it should be clarified whether the common body of claim 17 is one and the same with the body of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noer (U.S. 2016/0100519).
Regarding claim 1, Noer discloses (Fig. 1-11) a seed placement unit comprising: a body (21); a seed channel (path of seeds 60 about gears B1-D1) and a placement chamber (accommodating gear E1) formed in the body, wherein the seed channel extends from a first end (at a hand-off location between seed meter disc V1 and gear B1), open to an exterior of the body, to a second end (at a hand-off location between gear D1 and gear E1) joining the placement chamber, and the placement chamber has an output (about seeding ramp 211) open to the exterior of the body; a guidance wheel (any of hollowed gears B1-D1) coupled to a rotary motion mechanism (bar 223, gear 222, seed disc dents V3, movement gear B3, and any of dents B4-D4), the guidance wheel intersecting the seed channel and having at least one opening (any of gaps B2-D2) to receive seed within the seed channel and configured to carry seed through the seed channel as the guidance wheel rotates; and a seed delivery mechanism (hollowed gear E1) in the placement chamber operable to receive seed from the seed channel and transfer the same to the output open to the exterior of the body.
Regarding claim 2, Noer further discloses (Fig. 1-11) that the seed delivery mechanism comprises a closing wheel (hollowed gear E1) rotatably mounted within the placement chamber and coupled to a rotary motion mechanism (dents D4-E4, as extended from the rotary motion mechanism of the guidance wheel above).
Regarding claim 3, Noer further discloses (Fig. 1-11) that the closing wheel has at least one opening (gaps E2) to receive seed from the seed channel and configured to carry seed through the placement chamber to the output.
Regarding claim 4, Noer further discloses (Fig. 1-11) that the rotary motion mechanism coupled to the closing wheel comprises a first gear wheel (hollowed gear D1) attached to rotate with the guidance wheel, and a second gear wheel (movement gear E3 engaging with dents D4 of gear D1) in driving engagement with the first gear wheel and attached to rotate the closing wheel.
Regarding claim 5, Noer further discloses (Fig. 1-11) that the gear ratio between the first and the second gear wheels (being 1, since each gear B1-E1 has the same number of dents) is equal to the ratio between the number of at least one opening in the guidance wheel and the number of at least one opening in the closing wheel (being 1, since each gear B1-E1 has the same number of gaps; this is also a natural result given that the system is synchronized to provide individual seeds at equal intervals from the gaps of any one gear to another).
Regarding claim 15, Noer discloses (Fig. 1-11) a seed placement vehicle (“agricultural machinery”), comprising a chassis (chassis 10) and at least one seed placement unit as claimed in claim 1 (as described above) mounted thereon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Noer as applied to claim 1 above, and further in view of Knolle (GB 1,121,331).
Noer discloses the elements of claim 1 as described above, but does not disclose that a portion of the exterior of the body, adjacent the placement chamber and the output, is a wedge-shaped ground engaging portion.
However, Knolle discloses (Fig. 1-2) a seed placement unit comprising a body (cover plate 7); wherein a portion of the exterior of the body, adjacent the output of the seed placement unit, is a wedge-shaped ground engaging portion (share 9).  The wedge-shaped ground engaging portion opens a trench in the ground (Fig. 2) into which seeds are dropped.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the cut disks (50) of Noer with a wedge-shaped ground engaging portion on the body of the seed placement unit, as taught by Knolle.  Both arrangements function to create a trench in the ground into which seeds are dropped and planted, and such a substitution would not produce any unexpected results.

Allowable Subject Matter
Claim 6, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 10-14, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Radtke (U.S. 2019/0364724) Fig. 9-17: guidance wheels 910,920 have openings and carry seeds to a placement chamber having a seed conveyor.
Wilhelmi (U.S. 2019/0098828) Fig. 17-20: seed delivery mechanism (conveyor belt 328), guidance wheel (wheel brush 320), or seed disc 322 may be considered a guidance wheel, having openings (apertures 324) which receive and carry seeds through a channel into a placement chamber.
Heathcote (U.S. 2018/0263177) Fig. 9: guidance wheel (receiver wheel 104) and delivery mechanism (helical auger 100).  Fig. 13: similar to Noer above.
Conrad (U.S. 2018/0014456) Fig. 2-7: guidance wheel (144), delivery mechanism (26).
Wendte (U.S. 2016/0227700) Fig. 4-5: guidance wheel (seed disk 27), delivery mechanism (accelerator wheel 61).
Stephens (U.S. 2004/0134399) Fig. 2-4: guidance wheel (seed disc 36), delivery mechanism (seed placement system 30 having wheel 42).
Reed (WO 94/26090) Fig. 1-6: guidance wheel (cell wheel 14), delivery mechanism (dibber wheel 49).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.A.N./Examiner, Art Unit 3671                       

/Alicia Torres/Primary Examiner, Art Unit 3671